Tmw       AITORNRY                  GHNERAL
                             OF -XAS




                               September    23,    1974


The Honorable   David R.    White                   Opinion No.   H-   407
County Attorney
120 East North Street                               Re: Application  of independent
Uvalde,  Texas   78801                              candidate for place on general
                                                    election ballot.

Dear Mr.   White:

         You have requested our opinion concerning      the requirements for
an independent candidate’s    application for a position on the general election
ballot.   You specifically inquire about the oath required by Article 13. 51
Vernon’s    Texas Election Code, and about the validity of the signature of
a voter who has voted in a primary election.

         The requirements     which must be satisfied   by a nonpartisan or
independent candidate seeking a position on the general election ballot
are set out in Articles   13.12, 13.47a, 13. 50 and 13. 51 of Vernon’s    Texas
Election Code, and may be briefly summarized          as follows.  Aft.er having
timely filed his affidavit of intent to run, an independent candidate must
file, within thirty days after the second primary      election day, a written
petition signed by a specified number of qualified voters.        The number
of signatures    required varies with the office sought, but in the case of
an application for any district,   county or precinct office it need not exceed
five hundred.     No person is permitted to sign the application of more
than one candidate for the same office, nor may any person sign the
application if he has previously   voted at either the general or runoff
primary    election of any party at which a nomination was made for the
same office as that sought by the applicant.       In addition, each voter
signing an independent candidate’s     application   must subscribe   to a certified
oath affirming his nonparticipation    in any political party’s nominating
process.     The constitutionality of these requirements      was recently affirmed




                                       p.   1900
The Honorable    David R.    White,   page 2           (H-407)




by the United States Supreme      Court        in American       Party    of Texas   v. W&e,
94 S. Ct. 1296 (1974).

   In 1967 the 60th Legislature    amended Article               1.03    of the Texas   El&ion
Code by adding to it a Subdivision   1 as follows:

             The Secretary      of State shall be the chief election
        officer of this state, and it shall be his responsibility
       -to obtain and maintain uniformity in the application,
        operation and interpretation         of the election laws.      In
        carrying out this responsibility,         he shall cause to be
        prepared and distributed         to each county judge, county
        tax assessor-collector,        and county clerk, and to each
        county chairman of a political party which is required
        to hold primary     elections,     detailed and comprehensive
        written directives      and instructions     relating to and
        based upon the election laws as they apply to elections,
        registration   of electors     and voting procedures      which
        by law are under the direction and control of each
        such respective     officer.     Such directives     and instruc-
        tions shall include sample forms of ballots,            papers,
        documents,     records and other materials          and supplies
        required by such election laws.           He shall assist and
        advise all elect~ion officers       of the state with regard
        to the application,      operation and interpretation      of
        the election laws.       (Emphasis added)

     Normally our opinion function does not extend to election officials.
Article 4399, V. ‘I. C.S. It does, of course,  extend to advising the Secretary
of State on matters having to do with elections and other areas of the fiw.

    However,   we feel that the question you have asked about the application
of the law to a particular  fact situation should fall within the authori+ of
the Secretary  of State.

    We have set out the law in general terms.                We would suggest thatlou
take your questions to the Secretary  of State             for interpretation of thellaw
in a uniform manner.




                                          p.    1901
The Honorable    David R.    White,    page 3        (H-407)




                         SUMMARY

            A person who has voted at the primary election
        of any party may not sign the application of an
        independent candidate running for an office for
        which a nomination was made at the primary.          An
        independent candidate’s   application for a position
        on the general election ballot does not sufficiently
        demonstrate   compliance   with Article 13. 51 unless
        it contains an officer’s certificate   that the persons
        signing it were administered     the requisite oath.

            More detailed interpretations            are for the
        Secretary of State.  Article   1.03,          Vernods Texas
        Election Code.

                                              Very    truly yours,




                                              Attorney     General   of Texas

APPRCVED:
    r



                                          7




QL=e-YL
DAVID M. KENDALL,
Opinion Committee
                            Chairman




                                         p.   1902